Citation Nr: 0427038	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  90-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from February 10, 1969, to 
November 20, 1969.



This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1989 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a prior unappealed rating decision in 
July 1970 denied entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  Although a May 2004 
supplemental statement of the case denied entitlement to 
service connection for a psychiatric disorder on the merits, 
the Board is required to determine whether new and material 
evidence to reopen the claim has been presented or secured 
before considering a claim which was the subject of a prior 
final disallowance.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The issue has been rephrased accordingly.

In July 1991 and March 1993, the Board remanded the case to 
the RO.  The case was most recently returned to the Board in 
August 2004.


FINDINGS OF FACT

1.  In an unappealed July 1970 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder.

2.  VA notified the veteran of the evidence needed to reopen 
his claim and explained to him who was responsible for 
submitting such evidence

3.  Evidence received since the July 1970 rating decision 
consists of evidence which was not previously submitted to 
agency decisionmakers but which does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.


CONCLUSION OF LAW

Additional evidence received since July 1970 is not new and 
material, and the claim of entitlement to service connection 
for a psychiatric disorder is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Relevant to the duty to notify, the CAVC has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the CAVC held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In Pelegrini II, the CAVC clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a supplemental statement of the case 
furnished to him in May 1989 notified him that his claim for 
service connection for service connection for a psychiatric 
disorder was not granted because new and material evidence to 
reopen the claim had not been received.  A March 1993 RO 
letter to the veteran requested that he identify doctors and 
hospitals which had treated him since his separation from 
service and authorize release of the records of any such 
treatment to VA.  

Subsequent to the passage of the VCAA, a remedial June 2003 
VCAA notice letter notified the veteran that new and material 
evidence was needed to reopen his claim for service 
connection for a psychiatric disorder and explained the 
criteria used to determine whether additional evidence is new 
and material.  The RO advised the veteran of the evidence 
which VA had obtained and that VA would assist him in 
obtaining any private treatment records whose release to VA 
he authorized.  In another June 2003 letter, the RO informed 
the veteran of the VA and private medical facilities from 
which treatment records had been requested.  

An October 2003 VCAA notice letter notified the veteran that 
the evidence needed to substantiate his claim would include 
evidence showing that a disease was made worse during 
military service.  

The RO's October 2003 letter also informed the veteran of the 
evidence which VA had obtained and advised him that VA would 
assist him in obtaining private records which he identified 
but that it his responsibility to make sure VA received any 
relevant records not in the possession of a federal agency.  

A supplemental statement of the case furnished in May 2004 
set forth 38 C.F.R. § 3.306, aggravation of preservice 
disability, and 38 C.F.R. § 3.159, VA assistance in 
developing claims.

The RO's letters to the veteran and the supplemental 
statements of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claim, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error, particularly where the veteran was clearly 
requested to submit evidence showing that a preservice 
disability worsened in service.  

The Board also finds that any error in not providing a single 
remedial notice to the veteran covering all content 
requirements would be harmless and non-prejudicial, in that 
the veteran has not identified any additional pertinent 
records to be obtained by VA.  In light of the foregoing, the 
Board concludes that the veteran was afforded adequate notice 
specific to the instant claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The veteran has not identified any 
additionally available evidence which is pertinent to the 
materiality claim before the Board and which has not already 
been obtained.  

In this case, based on a determination that the additional 
evidence submitted is not new and material, remand for 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). As 
such, the Board finds that all evidence necessary for an 
equitable resolution of the claim on appeal decided herein 
has been obtained.

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from active service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A.§ 7104(b) (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

During the course of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.


Factual Background

The evidence of record at the time of the final disallowance 
of service connection for a psychiatric disorder in July 1970 
included the veteran's service medical records, a summary of 
VA hospitalization in March 1970, and the report of a VA 
neuropsychiatric examination in June 1970.

The service medical records contained an October 1969 request 
for a NP [neuropsychiatric] consultation.  It was noted that 
the veteran had been referred to the dispensary by a 
chaplain.  He had been having marked difficulty in adjusting 
to the Navy.  He had seen a psychiatrist prior to entrance 
upon active duty.  He was uncomfortable in groups of people 
and had some ideas of reference.

In October 1969, at a psychiatric evaluation at a naval 
hospital, a history obtained from the veteran was considered 
reliable, and additional history was obtained from his health 
record.  He indicated to the examining physician that he 
tried to run from groups of people whenever he had the 
opportunity, that he was constantly apprehensive, had ideas 
of reference, and imagined that other people knew what he was 
thinking or that they "[had] something ready for me."  He 
was constantly afraid of being laughed at and he did not know 
why that was so.  The veteran indicated that he had had this 
problem for at least three years.  He said that he felt that 
way in high school about his friends so he began to isolate 
himself from them.  

He entered the Navy because he thought that he might in some 
way improve the problem.  On mental status examination, the 
veteran was alert and oriented in all spheres.  He was 
moderately anxious and moderately depressed.  He was not 
suicidal.  His thought processes were relevant and coherent, 
and his affect was appropriate to content of speech.  Overt 
psychosis was not present at the time of the examination, nor 
was there a specific neurosis or organic brain dysfunction.  
Memory was intact, sensorium was clear, and intelligence was 
average.  The diagnosis was schizoid personality with 
paranoid tendencies.  

The psychiatric examiner reported that in his present 
condition the veteran was definitely unsuitable for military 
service and that, if he continued in military service, it 
would be detrimental to his mental health and would probably 
lead to a breakdown.  The examiner did not feel that 
psychiatric treatment or hospitalization, new leadership 
techniques, or disciplinary measures would make the veteran 
more fit for duty because his condition was chronic and a 
result of his emotional background.  The examiner strongly 
recommended the veteran's prompt separation from the naval 
service as unsuitable.  The veteran was discharged from 
active duty under honorable conditions in November 1969.

The veteran was admitted to a VA hospital in late March 1970 
on a voluntary basis.  It was noted that he had been 
discharged from the Navy in November 1969 after about nine 
months and 11 days as unsuitable with a diagnosis of schizoid 
personality.  He had adjusted poorly to Navy life.  Since his 
discharge, he had resided with his parents and worked for 
only one month at a steel mill before being laid off because 
work was slack.  He had consumed alcohol to excess at times, 
and his mother stated that he mostly sat around the house.  
He had had some crying spells, and he had felt that he had no 
purpose in life.  

He thought that others talked about him, and he said that 
other people seemed to know something he did not know.  He 
was preoccupied with religion.  He had gone to a mental 
health clinic for help but he did not follow through with the 
prescribed treatment.  He denied having hallucinations.  

After treatment with Valium and various hospital activities, 
the veteran improved.  The discharge diagnosis was 
schizophrenic reaction, undifferentiated type, chronic, mild, 
improved.

At the VA neuropsychiatric examination in June 1970, the 
veteran indicated that since his discharge from a VA hospital 
in March 1970 he had been attending a public mental health 
clinic once a week.  He was taking Valium prescribed by his 
private physician.  Since separation from service, he worked 
30 hours per week for four weeks at a steel mill before he 
was laid off due to lack of work and also because he was not 
working fast enough.  Since mid-April 1970, he had been 
working 40 hours per week as a substitute mail carrier.  

The veteran said that he had been going steady with a girl 
for one year.  He was scared of being with people so he kept 
away from people as much as he could.  Crowds and noises 
tended to upset him.  He stated that in high school he got 
along with the teachers and other students.  He was not 
outgoing and was more by himself.  His grades were in the 
lower third of his class.  He stated that he first became 
nervous after he graduated from high school at about age 19 
years and on one occasion he attended the Family Mental 
Health Service of Chicago Heights, Illinois.  He did not want 
to be around people.  

Prior to entering service, he frequently wondered why other 
people were reading his mind.  He stated that in service he 
had no inpatient or outpatient psychiatric treatment.  He did 
have a psychiatric consultation in service in October 1969.  
In service he felt that the officers were against him.  He 
stated that he tried to stay away from people and he could 
not cope with the other sailors when they would start kidding 
and he would go off by himself.  He was a patient at a VA 
hospital in March 1970 because of his nervous condition.  He 
told the examiner that he still felt that people were 
laughing at him or talking about him.  Prior to entering the 
VA hospital, he had had crying spells.  Since discharge from 
the VA hospital, at times he felt like crying.  At the time 
of the examination, the veteran stated that he still wanted 
to keep away from people and, because of this, he might quit 
his job and run away to be by himself.  His only complaints 
in reference to his nervousness were that he was frequently 
irritable and was under tension at times.  

The examiner reported that a review of the claims file and a 
clinical examination of the veteran indicated that the 
correct diagnosis was schizophrenia, paranoid type.  The 
examiner stated an opinion that the correct diagnosis in 
service should have been schizophrenia, paranoid type, and 
that schizoid personality with paranoid tendencies was not 
the correct diagnosis.  The examination diagnosis was 
schizophrenia, paranoid type, in partial remission.

The additional evidence added to the record since July 1970 
includes post-service VA and non-VA treatment records, 
statements and testimony by the veteran, decisions by the 
Social Security Administration (SSA), and reports of VA 
examinations.

Records of the Family Service and Mental Health Center of 
South Cook County were added to the record.  Such records 
contained a report of an initial evaluation on the veteran by 
a psychiatrist in March 1968, prior to his entrance on active 
duty.  The veteran had been referred to facility by a 
clergyman.  He indicated that his main problem was a fear 
that people were talking about him and he had died, he felt 
very lonely, he got on the phone and tried to talk to people, 
he felt that he was cornered and being punished for something 
but didn't know what it was, and he had a recurrent dream 
about something which had not happened but which he thought 
had happened.  

The veteran had been taking medication prescribed by a 
physician and he was less agitated than when his parents had 
called the facility about him.  The onset of his agitation 
had been three months earlier when he was out with friends 
and he thought they were talking about him.  The same problem 
occurred another time at his job.  He had worked at a factory 
and then sporadically for UPS but he had not worked since 
Christmas of 1967.  He stated that he wanted to find a job 
and he did not want to impose on his family.  He admitted to 
using pot about 10 times in August and September 1967 and 
related a feeling during one use that the guys wanted to jump 
him.  He was bothered by having acne and by a history of 
masturbation.  The prospect of being drafted into the 
military was preying on his mind and was probably the basis 
for his wish to enlist.  

There was evidence of ego deterioration, ideas of reference, 
and déjà vu phenomena.  The examining psychiatrist reported 
that, diagnostically, the veteran was suffering from an 
incipient schizophrenic reaction.  He found, however, that 
the medication had been helpful, the veteran's regression had 
been stalled, and the prognosis was reasonably good with 
further treatment.  It was recommended that the veteran be 
treated in the clinic and he was assigned to a therapist.

In March 1968, a social worker at the clinic noted that the 
veteran was on probation for resisting arrest and so could 
not go into the Army.

The records of the Family Service and Mental Health Center of 
South Cook County also included notes by a staff member of an 
interview of the veteran in February 1970.  It was noted that 
the veteran came to the clinic with the clergyman who had 
referred him to the clinic in March 1968 and the veteran had 
not followed through with the recommended treatment in 1968.  
The veteran stated that he was in the Navy from February to 
November 1969 and was discharged because he was a 
schizophrenic, paranoid type.  On examination, his replies to 
questions were ambivalent.  He laughed inappropriately when 
he talked about the possibility of suicide.  Ideas of 
reference were pronounced: everything related to him, he was 
different from other people.  The veteran was unemployed.  He 
was unable to say what he was going to do about his 
situation.  He was scheduled to see the psychiatrist who had 
evaluated him in March 1968.  

When seen by the psychiatrist in March 1970, the veteran's 
stream of talk was disorganized and rambling and he was 
unable to focus on any particular situation.  The veteran 
stated that he felt uncomfortable, uneasy, and was not sure 
what was going on.  He was not taking any medication.  He 
stated that Stelazine given to him by a Navy doctor caused a 
shakiness which frightened him.  He stated that, in February 
1969, he was out of work except for odd jobs and decided to 
join the Navy in the hope that it would be beneficial to his 
emotional state but it was not and, when he was discharged in 
November 1969, he was told to get help.  However, he did not 
follow the Navy doctor's advice and came to the clinic only 
recently.  

The veteran stated that he was very nervous and scared to go 
around people.  He didn't understand life or the people 
around him.  It was as though he was in a dream-like state.  
He wanted to sleep most of the time, and his appetite was 
poor.  He stated that he had used marijuana again in December 
1969 but he knew that it was not the answer.  The examiner's 
findings were that the symptomatology of the veteran's 
schizophrenic reaction was more marked in March 1970 than it 
had been in March 1968.  There was evidence of autism, 
loosening of associations, and ambivalence.  There had 
obviously been deterioration of ego function since the 
veteran was first seen in March 1968.  The veteran was given 
a prescription for chlorpromazine and told to call the clinic 
in two or three weeks.

In October 1971, a psychiatrist at the Family Service and 
Mental Health Center of South Cook County noted that the 
veteran had been hospitalized in the spring of 1970 after a 
brief psychotic episode.  He had been receiving individual 
psychotherapy from a clinic social worker and taking 
psychotropic medication, Stelazine and Valium, under 
psychiatric supervision.  He was functioning marginally at a 
borderline level.  The diagnosis was schizophrenia, residual 
type, not psychotic.  The prognosis was guarded.

At a VA psychiatric examination in June 1972, the veteran 
stated that he had continued treatment at the Chicago Heights 
Family Mental Health Clinic and was taking Valium as his sole 
medication.  He was working as a truck driver for an 
electrical company.  He stated that he had lost seven days of 
sick leave since February 1972 due to his nervous condition.  
The veteran was married and had a child.  The diagnosis was 
schizophrenia, schizoaffective type, depressed, in partial 
remission.

In April 1988, the veteran was admitted to a private 
hospital.  He was brought to the emergency room by ambulance 
after he lacerated his left wrist.  It was noted that he had 
a history of drug and alcohol abuse and had been a heavy 
alcoholic in the past.  The admitting diagnoses were major 
depression with psychosis on Axis I and dependent personality 
disorder on Axis II.  Lithium and Navane were prescribed.  

In May 1988, the veteran was re-admitted to the private 
hospital after stopping his medication, showing increasing 
paranoia and depression, and complaining of panic attacks.  
His affect was extremely constricted and his speech was slow 
with a low tone.  His medications were changed to Stelazine, 
Cogentin, and Elavil.  At hospital discharge his thought 
process disorder was markedly diminished.

In May 1988, a private primary care physician reported that 
the veteran had been seen intermittently since 1984 for 
multiple aches and pains.  Examination always revealed a man 
who appeared to be depressed and had difficulty making 
decisions.  In March 1988, it had been recommended that he 
see a psychiatrist.  

In June 1988, during an interview in connection with a claim 
for Social Security disability benefits, the veteran stated 
that his depression began in about 1984 after his parents 
both died and his business failed.  

In September 1988, the Social Security Administration found 
that the veteran had been disabled since December 31, 1987, 
under laws administered by that agency.  The primary 
diagnosis was bipolar affective disorder.  The secondary 
diagnosis was alcohol abuse.

At a VA psychiatric examination in October 1988, the 
diagnosis was schizoaffective disorder.

In March 1989, a private psychiatrist reported that the 
veteran had been under his care since April 1988.  The 
diagnosis was depression and psychosis.  The psychiatrist 
reported that the veteran was functioning poorly and was 
unable to deal with stresses.

At a hearing before a hearing officer in July 1970, the 
veteran testified that: he did not recall going to a mental 
health clinic prior to service; in service, something was 
wrong, he was not adjusting; he went to a chaplain, who 
turned him over to a psychologist or psychiatrist, who 
prescribed some medication; and he had a bad reaction to the 
medication.  The veteran testified, "...it was only a matter 
of a couple of weeks and I was out, it was like three weeks 
and I was out."  

The veteran was asked if the medication he took in service 
made him even more paranoid, and he replied in the 
affirmative.  

A psychiatric evaluation in February 1994 for a disability 
determination service resulted in diagnoses of bipolar 
disorder on Axis I and dependent personality disorder on Axis 
II.

At a VA psychiatric examination in May 1994, the diagnosis 
was schizoaffective disorder.

At a VA mental disorders examination in May 1995, the veteran 
related that in high school he had a predominantly depressive 
mood and from age 18 to age 20 years he abused alcohol.  He 
stated that he was fired from employment in those years due 
to alcohol drinking and depressive moods.  He stated that he 
enlisted in the Navy at the age of 20 and served only ten 
months.  He stated that he had emotional upheavals in 
service, was sent for a psychiatric evaluation, and was 
placed on Stelazine, from which he had side effects, and he 
was discharged from service.  

The veteran then related his post-service history and stated 
that he continued to have emotional upheavals.  The diagnoses 
on Axis I were mood disorder, not otherwise specified, and 
alcohol abuse, in partial remission.  The examiner commented 
that it is noteworthy that the veteran started to develop an 
emotional problem before he joined the military service.    

In July 2001, the veteran was admitted to a private hospital 
for psychiatric evaluation after he had a verbal altercation 
with his son, and his wife called the police.  At admission, 
he was irritable and on edge and had somewhat pressured 
speech.  It was noted that he had not taken prescribed 
Lithium for a year.  He was re-started on Lithium.  The final 
diagnosis was bipolar disorder.

The veteran underwent a VA neuropsychological evaluation in 
December 2002.  The assessments were bipolar disorder and 
rule out schizoaffective disorder.

In December 2003, the veteran underwent a VA psychiatric 
examination by the examiner who had conducted the VA 
examinations in October 1988 and May 1994.  The examiner 
reported that she had reviewed his claims file.  The 
examination diagnosis was schizoaffective disorder, which was 
the diagnosis which the examiner had rendered in October 1988 
and May 1994.  The examiner stated an opinion that the 
veteran's current psychiatric condition was less likely than 
not to have been related to military service or to have been 
aggravated by military service.


Analysis

The additional evidence summarized above is new in that it 
was not of record at the time of the prior final disallowance 
of entitlement to service connection for a psychiatric 
disorder.  The issue is thus whether any item of additional 
evidence is material.  In order to be material, additional 
evidence by itself or in connection with evidence previously 
assembled must be so significant that it must be considered 
in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

Additional evidence must tend to prove the element or 
elements of the claim which were not proven at the time of 
the prior final denial of the claim.  "Hence, in order to 
warrant reopening a previously and finally disallowed claim, 
the newly presented or secured evidence must be not 
cumulative of evidence of record at the time of the last 
prior final disallowance and must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim.  In 
determining whether evidence is thus probative (that is, 
whether it supplies evidence the absence of which was a 
specified basis for the last final disallowance), the 
specified basis or bases, as discernable from that last 
decision, for the disallowance must be considered."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996). 

The primary basis of the unappealed RO denial of the 
veteran's claim for service connection for a psychiatric 
disorder in July 1970 was that a psychiatric disorder which 
pre-existed his active service was not aggravated in service.  



A careful review of the additional evidence in this case 
demonstrates that none of the additional evidence is 
competent evidence showing that a pre-existing psychiatric 
disorder was aggravated during the veteran's active service.  
The additional post-service medical evidence which recounts 
the veteran's mental health history from February 1970 to the 
present and contains various diagnoses on Axis I and Axis II 
does not tend to show that a pre-existing psychiatric 
disorder was aggravated during the veteran's active service 
from February 1969 to November 1969.  

In particular, the records of the Family Service and Mental 
Health Center of South Cook County do not tend to prove 
aggravation.  The report of the veteran's evaluation by a 
psychiatrist at that clinic in March 1968 prior to service, 
which resulted in an impression of incipient schizophrenic 
reaction, showed the presence of a psychiatric disorder prior 
to service.  

Although the clinic psychiatrist who had evaluated the 
veteran in March 1968 found in March 1970 that the veteran's 
psychiatric condition had deteriorated since he was seen in 
March 1968, the psychiatrist did not report an opinion that a 
worsening of the veteran's psychiatric status had occurred 
while he was on active duty in the Navy from February to 
November 1969.

The only medical opinion contained in the additional evidence 
which addresses the issue of whether the veteran's pre-
existing psychiatric disorder was aggravated in service is 
the opinion of the VA psychiatrist who examined the veteran 
in October 1988, May 1994, and December 2003.  

She found that it is less likely than not that the veteran's 
pre-existing psychiatric disorder was aggravated in service.  
Her opinion does not tend to prove the element of the 
veteran's claim which was not proven in July 1970, that is, 
aggravation of a pre-existing psychiatric disorder, and so 
the examining psychiatrist's findings and opinion in December 
2003 do not constitute material evidence.

The veteran's testimony in July 1990 that the psychotropic 
medication which he took in service increased his paranoia is 
not competent evidence that his pre-existing psychiatric 
disorder was aggravated in service because the veteran, as  a 
layman, is not qualified to offer an opinion on questions of 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's testimony does not tend to prove the element of 
his claim which was not proven in July 1970, that is, 
aggravation of a pre-existing psychiatric disorder, and so 
his testimony does not constitute material evidence.

In sum, none of the additional evidence is new and material 
because no item of additional evidence is competent evidence 
tending to prove that a pre-existing psychiatric disorder was 
aggravated during the veteran's active service.  The 
additional evidence is, therefore, not sufficient to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

The Board recognizes that the RO found that the additional 
evidence added to the record since July 1970 was new and 
material, reopened the claim for service connection for a 
psychiatric disorder, and denied the claim on the merits, 
while the Board has found that the additional evidence is not 
new and material and has not reopened the claim.  

It is important to note that the issue of whether additional 
evidence is new and material so as to warrant reopening a 
service connection claim which was the subject of a prior 
final disallowance is within the Board's jurisdiction and is 
not determined by the RO's action.  Barnett, supra.  

In this case, the veteran has not been prejudiced by the 
Board's decision to not reopen his claim because he has 
repeatedly been notified by VA that a finally disallowed 
service connection claim may only be reopened upon submission 
of new and material evidence and he has been clearly advised 
of the meaning of new and material evidence.  


A July 1970 notification letter from the RO to the veteran 
stated as follows:

Service connection for your claimed disabilities was denied 
for the following reasons:

It was held that your nervous condition was not 
incurred in or aggravated by your service, having 
existed prior to your service.  Any treatment in 
service is considered a remedial measure.  There is no 
record of any disease or injury in service which caused 
an aggravation.

A supplemental statement of the case in May 1989 notified the 
veteran that there was no new and material evidence to reopen 
the claim for service connection for a nervous condition.  A 
June 2003 VCAA notice letter notified the veteran that new 
and material evidence was needed to reopen his claim for 
service connection for a psychiatric disorder and explained 
the criteria used to determine whether additional evidence is 
new and material.  An October 2003 VCAA notice letter 
notified the veteran that the evidence needed to substantiate 
his claim would include evidence showing that a disease was 
made worse during military service.  

Furthermore, although a May 2004 supplemental statement of 
the case prepared by a Decision Review Officer (DRO) stated 
that evidence added to the record since the Board's March 
1993 remand was considered to be new and material evidence, 
it was not specified which item or items of additional 
evidence were found by the DRO to constitute new and material 
evidence.  

A post-service psychiatric diagnosis added to the record 
after March 1993 could not reasonably have been found to be 
new and material evidence, as additional evidence received 
after the July 1970 denial of the claim and before March 1993 
included psychiatric diagnoses consistent with the diagnoses 
rendered after March 1993.  Nor could have a medical opinion 
to the effect that the veteran's pre-existing psychiatric 
disorder was aggravated in service have been the additional 
evidence found by the DRO to constitute new and material 
evidence as there is no such opinion.  

There is no indication that the veteran has in any way relied 
on the RO's reopening of his claim to his detriment as a 
claimant.  In light of the foregoing, the Board concludes 
that the Board's declining to reopen the claim for service 
connection for a psychiatric disorder does not prejudice the 
veteran in the disposition of his appeal.  Bernard, supra.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



